DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6-9, 11 and 14-15 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1 and 9, they recite a method and apparatus for controlling an electronic apparatus.  Prior art of record disclose a similar method and apparatus, but fails to teach the claims in combination with converting the second spectrogram into a second user voice of a second user using a Griffin-Lim algorithm; and outputting the converted second user voice, wherein the trained model is a Variational Auto-encoder (VAE) model trained to obtain a spectrogram of a style of the second user voice by inputting a spectrogram of a style of the first user voice, and wherein the VAE model includes: an encoder network for obtaining a latent variable from the first spectrogram, and a decoder network for obtaining the second spectrogram corresponding to the second user voice from the obtained latent variable.
	Dependent claims 3, 6-8, 11 and 14-15 are allowed because they further limit their parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657